BEAUCHAMP, Judge.
*602Appellant was convicted of failure to stop and render aid, and was assessed a penalty of one year in the penitentiary.
The record is before us without bills of exception and without a statement of facts. We are unable to determine the grounds upon which reversal is sought.
While the jury’s verdict assessed a penalty of one year in the penitentiary, the court failed to follow this in his judgment in that the punishment is fixed in the penitentiary “* * * for a term of not less than one day nor more than one years.” The judgment is improper in that it attempts to apply the indeterminate sentence law. It should have read “for one year.”
In passing sentence the court properly applied the indeterminate sentence law In recording the order we find this language: “The said Johnnie Edwards shall be confined in said penitentiary for a term of not more than one year nor more than one day years, * * The sentence is reformed so as to substitute, in lieu of the foregoing quoted language, the following: The said Johnnie Edwards shall be confined in said penitentiary for a term of not less than one day nor more than one year.
As reformed, the judgment of the trial court is affirmed.